     William D. Temko, CA Bar #98858
     MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue, 50th Floor
     Los Angeles, CA 90071-1560
     (213) 683-9266
     william.temko@mto.com

     Louisiana W. Cutler #9106028
     Katherine Demarest # 1011074
     DORSEY & WHITNEY LLP
     1031 West Fourth Avenue, Suite 600
     Anchorage, AK 99501-5907
     (907) 276-4557
     cutler.louisiana@dorsey.com
     demarest.katherine@dorsey.com
     mailto:Demarest.katherine@dorsey.com
     Attorneys for Plaintiff Southcentral Foundation



                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ALASKA


      Southcentral Foundation,                           Case No. 3:l 7-cv-00018-TMB

                                   Plaintiff,            DECLARATION OF ILEEN SYLVESTER
                                                         IN SUPPORT OF SOUTHCENTRAL
      V.                                                 FOUNDATION'S MOTION FOR
                                                         SUMMARY JUDGMENT
      Alaska Native Tribal Health Consortium

                                   Defendant.



             I, Ileen Sylvester, declare and state as follows:
             1.     I am the Vice President of Executive & Tribal Services for plaintiff Southcentral
     Foundation (SCF). I have been employed by SCF since 1995, and have served as a Vice
     President since at least 2000. Among other responsibilities, I cuiTently oversee tribal relations
     and village initiatives for health care delivery to 55 rural villages, the Public Relations
     Department, and the Planning and Grants Depaitment. I received a BA in Business
     Administration from Milligan College in 1978 and an MBA from Alaska Pacific University in

     2005.
      DECLARATION OF ILEEN SYLVESTER                                   Southcentral Foundation v. ANTHC
      Page 1 of 12                                                          Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               1 of 12
                                                                     1 of 12
             2.     Katherine Gottlieb ("Gottlieb"), the President and Chief Executive Officer of
    SCF, has served as SCF' s representative on the Board of Directors of defendant Alaska Native
    Tribal Health Consortium ("ANTHC") from the beginning. From time to time since the
    formation of ANTHC, including from December 1, 2014 to May 2016, and from May 2017 to
                                                                                                          1
    the present, I have served as SCF' s alternate representative on the ANTHC Board of Directors.
             3.     I make this Declaration in support of SCF's motion for summary judgment in the
    above-referenced matter. The facts set forth herein are known to me personally, and, if called as
    a witness, I could and would testify competently thereto.
             4.     On November 12, 2014, Andy Teuber ("Teuber"), the ANTHC Board Chair and
    President, sent an email notice to the ANTHC Board of Directors that the Board would consider
    certain amendments to the ANTHC Bylaws at the Board of Directors' meeting on December 2-3,
    2014. I received a copy ofTeuber' s email in my capacity as an Alternate on the ANTHC Board
    of Directors. The email purported to provide notice, "in accordance with our Bylaws, of
    potential Bylaw amendments that may be presented for the Board' s consideration at the
    December 2-3, 2014 Board meeting." Attached as Exhibit 1 is a tme and c01Tect copy of
    Teuber' s November 12, 2014 email. The email did not attach or provide the text of any of the
    Bylaw amendments being proposed by Teuber. The notice was intentionally cryptic, in violation
    of Article XII of the then-existing Bylaws of ANTHC. Attached as Exhibit 2 is a true and
    correct copy of the ANTHC Bylaws in effect at the time. According to the email notice, the
    proposed Bylaw changes would, among other things: (1) " distinguish the roles of the Chair and
    the President, clarify the responsibilities of each role, and update the methodology for setting
    compensation;" and (2) "allow the Board to create an ' Executive Committee' with authority to
    take certain action on behalf of the Board between meetings." Ex. 1. Teuber' s email notice of
    the proposed Bylaw changes did not mention changes to his job description or executive
    compensation.
             5.     I sent a responsive email to Teuber on November 12, 2014, requesting that he
     send me "the specific language for these proposed [Bylaw] changes." Id. Teuber responded by
    email dated November 17, 2014, in which he stated that he planned to " work on the specific
     language of the proposed changes" later that week and promised to forward the specific language
    " as soon as it's prepared, proofed & reviewed ... " Id.

     1
      Alex Cleghorn briefly replaced me as the Alternate Designated Director during the period from May
     2016 until April 201 7.
         DECLARATION OF ILEEN SYLVESTER                                Southcentral Foundation v. ANTHC
         Page 2 of 12                                                       Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               2 of 12
                                                                     2 of 12
            6.      By email to Teuber dated November 17, 2014, I told Teuber that, in my view,
     ANTHC should circulate the actual proposed Bylaw language changes to the full Board at least
     21 days before the Board meeting "to allow Board members enough time to have these changes
     reviewed for future impact." Because Teuber's proposed Bylaw changes were not yet available
     (indeed, not yet drafted), I officially requested that Teuber provide proper notice, with copies of
     the proposed language, and that his proposed Bylaw changes be considered at the March 25,
     2015 ANTHC Board meeting. Id. Teuber never responded to that request.
            7.      On November 24, 2014, ANTHC circulated the Board packet for the upcoming
     December 2-3, 2014, ANTHC Board meeting. The Board packet did not include copies of
     Teuber's proposed Bylaw changes to be considered at the upcoming Board meeting.
            8.      On December 1, 2014, at the conclusion of ANTHC's Annual Meeting, an
     impromptu meeting of the ANTHC Bylaws and Policy Committee was called to consider
     Teuber's proposed Bylaw amendments. That committee meeting had not been scheduled, and no
     text of the proposed Bylaw changes had been sent to the members of the Bylaws and Policy
     Committee (much less the full Board) prior to that impromptu committee meeting. Although I
     was not fonnally a member of the Bylaws and Policy Committee, I attended the impromptu
     committee meeting on December 1, 2014. Nacole Heslep ("Heslep"), ANTHC's General
     Counsel, distributed the text of the proposed Bylaw amendments for the first time at the
     committee meeting. The entire Bylaws and Policy Committee meeting lasted only 35 minutes
     (including the time it took for committee members to read the text of the proposed Bylaw
     changes for the first time, as well as a proposed Board Resolution establishing an Executive
     Committee, the draft Executive Committee Charter, and a revised draft Compensation Policy).
            9.      Teuber's proposed Bylaw changes were significant. First, the Bylaw changes
     allowed the Board of Directors to adopt a Resolution "to establish an Executive Committee to
     exercise the authority of the Board of Directors in the management of ANTHC and to set notice
     and participation requirements for the Executive Committee that may differ from those otherwise
    specified in the Bylaws." A draft Board Resolution establishing the Executive Committee was
    also circulated; although the Resolution stated in a whereas clause that the Board intended to
    authorize the Executive Committee "to take action on behalf of the Board of Directors between
    meetings," the Resolution itself contained no such limitation, and instead authorized the
    Executive Committee "to exercise the authority of the Board of Directors in the management of
    the Consortium .... " The Executive Committee Charter circulated for the first time at the
     DECLARATION OF ILEEN SYLVESTER                                  Southcentral Foundation v. ANTHC
     Page 3 of 12                                                         Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               3 of 12
                                                                     3 of 12
    Bylaws and Policy Committee meeting provided, among other things: (a) that the Executive
    Committee "may exercise the authority of the Board of Directors in the management of the
    Consortium ... "; (b) that the Executive Committee will provide for the "review and approval of
    the compensation for and transactions with Directors, Designated Executives and their family
    members;" and (c) that the Committee Chair will provide notice of meetings "to Committee
    Members," but not all members of the Board of Directors.
            10.    The proposed Bylaw changes distributed for the first time at the Bylaws and
    Policy Committee meeting also made fundamental changes in the governance struch1re of
    ANTHC. At the time, Teuber served as the President/Chair of ANTHC. Under the proposed
    Bylaw changes, the positions of Chair and President were to be split into two distinct roles, but
    specifically allowed the same person to serve as both Chair and President. The proposed Bylaw
    changes also substantially expanded the authority and responsibilities of the President, charging
    the President with "responsibility for the overall supervision and control of the Consortium ... ,"
    ce1tain of which new responsibilities had been previously perfom1ed by the CEO, Roald
    Helgesen. Finally, the proposed Bylaw changes specifically allowed for Teuber to be
    compensated separately for his role as both Chair and President. Attached as Exhibit 3 is a true
    and correct copy of the proposed Bylaw changes distributed at the Bylaws and Policy Committee
    meeting, along with the proposed Board Resolution, Executive Committee Charter, and the
    revised Compensation, Benefits and Reimbursement Policy. Also attached as Exhibit 4 is a true
    and correct copy of the Agenda and the draft minutes of the December 1, 2014, Bylaws and
    Policy C01mnittee meeting.
            11 .    Dming the very brief Bylaws and Policy Committee meeting on December 1,
     2014, I tried to ask a series of questions regru·ding the proposed Bylaw changes. The Chair of the
     Bylaws and Policy Committee would not permit me to ask questions regarding the proposed
     Bylaw amendments because I was not a fonnal member of the Bylaws and Policy Committee.
     He indicated that any questions that I had could be asked at the Board meeting on the following
     day. Despite my objections, the Bylaws and Policy Committee voted to rec01mnend adoption of
     all the documents by the full Board. Attached as Exhibit 5 is a true and correct copy of an email
     that I sent to Ms. Gottlieb and the other ANTHC directors, with a copy to the SCF Board, on the
     evening of December l, 2014, regarding the Bylaws and Policy Committee meeting. In that
     memo, I outlined some of the questions and concerns that I had about the proposed Bylaw


      DECLARATION OF ILEEN SYLVESTER                                 Southcentral Foundation v. ANTHC
      Page 4 of 12                                                        Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               4 of 12
                                                                     4 of 12
     changes and the process by which the proposed amendments had been brought before the Board.
     I asked that my questions and comments be included as part of the official record. Id.
            12.      At the ANTHC Board meeting on December 2, 2014, the Chair of the Bylaws and
     Policy Committee moved to have the Board approve the recommendations of the Bylaws and
     Policy Committee to adopt Teuber's proposed Bylaw amendments, along with the Board
     Resolution establishing the Executive Committee, the Executive Committee Cha1ter, and the
     revised Compensation, Benefits and Reimbursement Policy. I attempted to ask questions, but
     Teuber would not entertain those questions, stating at one point '·unless you make your
     comments in the form of a motion, I do not want to hear them." I also made a series of motions
     to strike certain of the proposed Bylaw changes, but the motions failed. Ultimately, the motion
     to approve the Bylaws and Policy Committee recommendations was passed by the Board. A true
     and correct copy of the Minutes of the December 2-3, 2014 Board of Directors meeting is
     attached hereto as Exhibit 6.
            13.      The authority delegated to the newly-created Executive Committee was extremely
     broad and included serving as the ANTHC Board of Directors' Compensation Committee.
     Although Teuber downplayed the significance of the Executive Committee documentation,
     stating that it only gave the Board the "option" of forming an Executive Committee, in fact the
     documentation formed the Committee, which appeared to be his intention. The Executive
     Committee's authority was not limited to acting between Board meetings or in an emergency
     situation. Instead, the Executive Committee had the power to do almost all acts usually reserved
     to the full Board of Directors. There was no requirement that the Executive Committee's actions
     had to be ratified by the full ANTHC Board of Directors in order to be valid, or even that it
     needed to notify the Board of its actions. Id. Although the ANTHC Bylaws required all
     Directors to receive notice of all Board Committee meetings, the Bylaw amendments adopted on
     December 2, 2014 purported to do away with this requirement with respect to the newly-created
     Executive Committee so that no ANTHC Directors (including me) received notice of Executive
     Committee meetings unless they were members of the Executive Committee. Id.
            14.      At the continuation of the ANTHC Board meeting on December 3, 2014, at
     Teuber's suggestion, the Board also approved a motion "to direct the Chairman & President to
     evaluate the reasonableness of historic remuneration provided to Directors prior to 2010 and to
     develop a plan to address adjustments if waiTanted." A true and correct copy of ANTHC's
     Articles oflncorporation in effect up until November 2011 is attached as Exhibit 7.
      DECLARATION OP ILEEN SYLVESTER                                 Southcentral Foundation v. ANTHC
      Page 5 of 12                                          Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                                 5 of 12
                                                                       5 of 12
            15.     The Bylaw amendments adopted on December 2, 2014 were passed with little or
    no discussion or deliberation by the ANTHC Board of Directors, having been jammed through
    both the Bylaws and Policy Committee and the full Board by Teuber and Heslep.
            16.     Gottlieb and I (and SCF) did not discover until two months after the fact that the
    Executive Committee had met in secret in mid-December 2014 and had approved new
    employment contracts for both Teuber as President and Helgesen as CEO. Even then, we did not
    receive a comprehensive rep01i from the Executive Committee, but instead received an email
    from Teuber advising us, almost in passing, that the Executive Committee had negotiated a new
    five-year contract for Mr. Helgesen and a new four-year contract for Teuber. Although the
    Teuber email disclosed the fact of his (and Helgesen's) new contract, Teuber did not disclose the
    terms of the new contracts to SCF, including the amount of compensation owed. A trne and
    correct copy of the February 15, 2015 Teuber email is attached as Exhibit 8.
            17.     On February 23, 2015, Gottlieb and I sent a letter to Heslep protesting Teuber's
     actions with respect to the Executive Committee and requesting a number of documents,
    including legal opinions as to the legality of the Bylaw amendments that Teuber bad forced
    through and documents relating to Teuber's compensation. A true and correct copy of that letter
     is attached hereto as Exhibit 9.
            18.     By letter to Heslep dated March 11, 2015, Gottlieb and I supplemented our
     document requests to ANTHC, seeking, among other things, documents relating to notice of the
     Executive Committee meeting. A true and correct copy of that letter is attached hereto as

     Exhibit 10.
             19.    ANTHC responded that its review of the legality of the Executive Committee
     under Section 325 "is ongoing and a more complete analysis will be forthcoming." That
     response is attached hereto as Exhibit 11.
             20.    At the March 25, 2015 ANTHC Board of Directors meeting, Gottlieb and I
     provided a memorandum to the other ANTHC Directors explaining that delegating all of the
     governance functions of the Board to the Executive Committee likely violated Section 325, and
     expressing concerns as to the appropriateness and legality of Teuber's compensation. A trne and
     correct copy of that memorandum is attached hereto as Exhibit 12. At that meeting I also
     proposed a motion (that passed) to table the Executive Committee repo1i and schedule a special
     meeting of the Board to review all of the items that the Executive Committee had reviewed.


      DECLARATION OF ILEEN SYLVESTER                                 Southcentral Foundation v. ANTHC
      Page 6 of 12                                                        Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               6 of 12
                                                                     6 of 12
            21.      At a special ANTHC Board of Directors meeting held on April 7, 2015 in
    Anchorage, I made a motion requesting that the Bylaws and Policy Committee develop proposed
    language for consideration at the next Board meeting to require all ANTHC directors to be
    notified of all ANTHC committee meetings. That motion passed. Nevertheless, the Bylaws and
    Policy Committee never developed that proposed language. At that meeting I also made a
    motion requesting that the Board set aside time to review the Executive Committee Chatter and
    to "discuss the possibility of setting parameters around what the Executive Committee has the
    authority to do and of requiring all actions by the Executive Co1mnittee be presented to the
    Board of Directors for ratification p1ior to final action." That motion passed. However, again,
    no such discussion occurred at either the April 7, 2015 Board meeting or the June 3-4, 2015
     Board meeting. At the special Board meeting on April 7, 2015, the Board ratified all of the
     actions that the Executive Committee took in December 2014. It also ratified the creation of an
     ad hoc committee to study its own potential retroactive compensation. I voted against
     ratification in both cases. A tme and correct copy of the Minutes of the Special Board Meeting

     is attached as Exhibit 13.
            22.      Although both of my motions passed, they were both subsequently ignored. The
     Bylaws and Policy Committee never developed notice language (although it met in May 2015
     and considered a Bylaw amendment regru·ding how the Board could take actions without
     meeting), and no time was set aside in the agenda for the next ANTHC Board meeting in June
     2015 to review the scope of the power of the Executive C01mnittee. Gottlieb and I then sent a
     letter to the full Board protesting this omission and again explaining bow the Executive
     Committee violated Section 325. A true and correct copy of that letter is attached hereto as
     Exhibit 14. Despite this, Teuber did not amend the agenda and refused to entertain my motion to
     add these items to the agenda at the June 2015 Board meeting.
             23.     Instead, the June 2015 Boru·d meeting focused on Teuber's promise ofredirecting
     money from ANMC health programs to compensate ANTHC Board members retroactively.
     This Resolution was distiibuted in executive session, and all members of the Board were
     required to return copies of the Resolution before leaving the Board meeting. The Resolution,
     which passed, authorized ANTHC to make a lump sum payment to each primru·y designated
     director equal to $15,000 per year for each year the individual served as a primary director, up to
     a maximum of 15 years-a total payment ofup to $225,000 in retroactive compensation per
     director. The $15,000 per year payment would be paid even for those years where the primary
      DECLARATION OF ILEEN SYLVESTER                                 Southcentral Foundation v. ANTHC
      Page 7 of 12                                                        Case No. 3: l 7-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               7 of 12
                                                                     7 of 12
    director had already been paid. The Resolution fwther provided that ANTHC could make a
    lump sum payment to each alternate director equal to $1,000 per year for each year the
    individual attended at least one Board meeting. A true and correct copy of the Resolution is
    attached hereto as Exhibit 15.
            24.    On August 21, 2015, SCF sent Teuber and Heslep a letter proposing changes to
    the Bylaws. This letter and its attachments are attached hereto as Exhibit 16. The letter
    proposed changing the Bylaws to limit the power of the Executive Committee to matters that
    aiise between meetings and to require the full Board to ratify all Executive Committee actions.
    In that letter, SCF requested that Teuber add SCF's proposed amendments to the agenda for the
    September 2015 Board meeting. Teuber did not do so.
            25.    I continued to attempt to amend the ANTHC Bylaws to remedy the illegal
    Executive Committee. SCF submitted proposed amendments that were ultimately added to the
    agenda for the October 27, 2015 Bylaws and Policy Committee meeting. I, however, was
    excluded from attending this meeting by Heslep, the ANTHC General Counsel, who infonned
    me that I had some s01t of "conflict of interest" unrelated to the Bylaws. The Bylaws and Policy
    Committee, with no representative from SCF present to explain them, ultimately declined to
    recommend SCF's proposed amendments.
            26.    The full ANTHC Board was scheduled to meet on December 2-3, 2015. This was
    the meeting where, hist01ically, the Board had considered compensation for ANTHC executives.
    Despite this upcoming meeting, Teuber sent an email on the evening of November 29 (a Sunday)
     calling for a meeting of the Executive Committee for December 1, 2015. A copy of that email is
     attached hereto as Exhibit 17. The stated purpose of this meeting was to consider his and
     Helgesen's compensation.
            27.    When I attempted to attend the meeting, I was again excluded because no
     Alternate Directors were permitted at the meeting. This appeared to be pure pretext, as the
     Bylaws permitted my attendance.
            28.     The regularly scheduled full Board meeting occurred as scheduled the next two
     days. The Board went into executive session on both days apparently to discuss executive
     performance evaluations. A copy of the Minutes are attached hereto as Exhibit 18.
            29.     In early January 2016, I learned accidentally about a meeting of the Executive
     Committee. No notice had been provided, rather I learned because 1 happened to be at another
     ANTHC committee meeting and heard others discussing the upcoming meeting. 1 was
      DECLARATION OF ILEEN SYLVESTER                                Southcentral Foundation v. ANTHC
      Page 8 of 12                                                       Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               8 of 12
                                                                     8 of 12
    concerned about this secret Executive Committee meeting and decided to attend. At the meeting,
    the Executive Committee was presented with Heslep's long-promised opinion explaining the
    legality of the Executive Committee. Although I was permitted to attend, Heslep informed me
    that I would have to sign an onerous confidentiality agreement before I would even be pennitted
    to see the document. A true and correct copy of the proposed confidentiality agreement is
    attached as Exhibit 19. I refused to sign and registered my protest with an email to Teuber and
    Heslep, which is attached hereto as Exhibit 20.
            30.    The proposed confidentiality agreement highlighted a second information-related
    issue that had been the subject of disagreement, namely, the degree to which Designated
    Directors could share infonnation with their Congressionally-appointed designating entities.
    SCF has long taken the position that the Congressionally-appointed entities that constitute the
    ANTHC Board must have infonnation about ANTHC in order to have an effective voice in
    ANTHC' s governance.
            31.    ANTHC's Code of Conduct provided that ANTHC directors had "a duty of
    undivided loyalty" to ANTHC without regard to the interests of their designating organizations.
    Exhibit 21.
            32.    In March 2016, SCF proposed amending ANTHC's Code of Conduct to clarify
    that Designated Directors have the right and obligation to share confidential information and
    documents and confer with the boards of their appointing entities in order to obtain direction and
    input from those entities. A copy of this proposal is attached hereto as Exhibit 22. These
     changes sought to acknowledge that the Congressionally-appointed regional health organizations
     are supposed to play a critical role in the management of the Consortium, and that they cannot
    play that role without access to information. Information sharing would be subject to the board
     of the designating entity keeping the information confidential, and carried other commonsense
     restrictions to ensure that disclosure did not hann ANTHC and that designating entities could not
     use infonnation for their own benefit at the expense of ANTHC.
            33.     Teuber and Heslep never agreed with SCF' s position. Although negotiations
     occurred in early-mid 2016, ANTHC refused to entertain SCF's proposed revisions to the Code
     of Conduct. In fact, ANTHC proposed its own changes, which the Board adopted in June 2016.
     While these changes clarified that Directors could share Board Resolutions, final meeting
     minutes, and Board packet materials with their designating entities, they stopped far short of
     permitting full disclosure of Board material. Any "confidential or sensitive" info1mation
      DECLARATION OF ILEEN SYLVESTER                                 Southcentral Foundation v. ANTHC
      Page 9 of 12                                                        Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               9 of 12
                                                                     9 of 12
     (presumably as designated by ANTHC) required Designated Directors to receive permission
     from Teuber (or the Chair of the ANTHC Ethics and Compliance Committee) before sharing. A
     copy of these changes is attached as Exhibit 23.
            34.       These amendments made no progress toward recognizing that the
     Congressionally-designated regional health organizations were supposed to have a major role in
     administering the Consortium under Section 325. SCF's alternate Designated Director at the
     time, Alex Cleghorn, voted against these changes, maintaining that SCF's Board had an absolute
     right to all Board information as a Congressionally-appointed member of the Consortium under
     Section 325.
            35.       The SCF Board and its Designated Directors on the ANTHC Board, including
     myself, continued to push Teuber for SCF's proposed changes to the Code of Conduct during the
     summer of 2016, and ultimately demanded that ANTHC bring them to a vote at its September
     28-29, 2016 Board meeting. In early August, Heslep sent out a version of the changes to the
     Code of Conduct that SCF had submitted when she sent out material to be considered at the
     August 23 meeting of the ANTHC Bylaws and Policy Committee meeting. But instead of
     submitting all of SCF' s proposed changes to the Code of Conduct to the Bylaws and Policy
     Committee, Heslep edited them and distributed her own edited version to the Committee
     members without first giving SCF a chance to review her changes. ANTHC inserted language
     that still restricted the sharing of information provided or discussed in Executive Session (as all
     of Teuber's compensation had been), and still required permission from Teuber or the Ethics and
     Compliance Committee Chair before sharing confidential or sensitive info1mation. That
     document is attached as Exhibit 24. The Bylaws and Policy Committee voted to pass the
     amendments to the Code of Conduct-as modified by ANTHC-along to the full Board at its
     September meeting.
             36.      However, the Code of Conduct amendments that Teuber ultimately proposed to
     the ANTHC Board at the September meeting were not the same as those that were approved at
     the ANTHC Bylaws and Policy Committee meeting in August and distributed to the full
     ANTHC Board in the packet of meeting materials sent to ANTHC Directors in advance of the
     ANTHC Board meeting. Without warning, Teuber proposed a version that did not acknowledge
     that Designated Directors owe duties to their Congressionally-approved designating
     organizations. Instead, Teuber's proposed version stated that the duty to the designating
     organization was part of a director' s duties to ANTHC. Teuber also deleted all of SCF' s
      DECLARATION OF ILEEN SYLVESTER                                  Southcentral Foundation v. ANTHC
      Page 10 of 12                                                         Case No. 3: 17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               10 of 10
                                                                     12 of 12
     proposed language that would have permitted Designated Directors to share information with
     their designating organizations. Teuber brought these changes to a vote without discussion and
     they passed.
            37.     Teuber also introduced a "Disclosure of Records and Info1mation Policy" that he
     had the Board vote on and approve at the September 28, 2016 ANTHC Board meeting. Exhibit
     25. This policy had not been circulated to Directors in advance of the Board meeting. The
     policy further restricted the info1mation that ANTHC could share not only with the
     Congressionally-appointed designating entities, but with its own Directors. The policy
     drastically limited Directors' access to what ANTHC considered to be "[c]onfidential,
     proprietary, and other sensitive information," in violation of the Directors' rights under Alaska
     law. The policy stated that Directors may "make reasonable inquiries" to fulfill their fiduciary
     duties. But the definition of "[r]easonable inquiry" under the policy required a Director to
     convince ANTI-IC that he/she had "a specific, stated, legitimate purpose" for seeking the
     information. The policy stated that "[o]rdinarily, requests are unreasonable to the extent they are
     unduly burdensome; likely to disrnpt operations; ... or otherwise inconsistent with the scope of
     a Director's responsibilities." The policy further provided that "Confidential, proprietary and
     other sensitive information" could be shared with ANTHC Directors (or other organizations) " in
     appropriate cases" and only if ·'adequate safeguards are in place" to ensure confidentiality. The
     policy also gave unnamed persons at ANTHC absolute discretion to determine what information
     would be shared and with whom, including Directors, with a rebuttable presumption against
     disclosure. This policy constituted a major breach of trust between SCF and ANTHC, as
     ANTHC had proposed it and pushed it through the Board without so much as mentioning it to
     SCF, with which it had been engaged in negotiations regarding infonnation shruing for almost
     two years.
            38.     At the September 2016 ANTHC Board meeting, Teuber agreed to allow the
     Board to vote on Bylaw changes that would require advanced notice of Executive Committee
     meetings, would limit Executive Committee authority to urgent matters that arose between
     meetings, and would make Executive Committee actions "subject to ratification or rescission by
     the Board of Directors" (but would not reqwre Board ratification). That document is attached as
     Exhibit 26. It was still important that all actions of the Executive Committee be subject to Board
     ratification prior to them going into effect, or else the Executive Committee could still bind the
     organization on its own.
      DECLARATYON OF ILEEN SYLVESTER                                  Southcentral Foundation v. ANTHC
      Page 11 of 12                                                        Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               11 of 11
                                                                     12 of 12
              39.    Teuber met with the SCF Board on November 2, 2016. The SCF Board gave
    Teuber one more chance to propose and have the Board pass at the upcoming November 28-29
    ANTHC Board meeting the changes to the Code of Conduct and Bylaws that SCF had been
    proposing for almost two years. That meeting came and passed without Teuber putting any of
     SCF's proposals on the agenda.
              40.    I realize that reasonable restrictions on information sharing may be necessary in
     order for an organization like ANTHC to function. To that end, I understand that ANTHC and
     SCF began negotiating a confidentiality policy in December 2016. SCF's proposed language
    provided that SCF, through its Designated Directors, had an absolute legal right to all documents
     regarding ANTHC's business and operations in order to participate effectively in ANTHC's
     governance. It also clarified that SCF's Designated Directors may have fiduciary duties to both
     ANTHC and SCF and would have required ANTHC to recognize as much. SCF promised to
     maintain the confidentiality of any information shared with it, consistent with ANTHC's stated
     concerns about sensitive information.
              41.    Subsequent to filing this lawsuit, Teuber proposed, and the ANTHC Board
     passed, Bylaw amendments that now require advanced notice to all Board members of Executive
     Committee meetings, and require that all Executive Committee decisions be ratified by the Board
     prior to their going into effect. At the same time, however, Teuber asked the Board to revise the
     Executive C01mnittee Chatter to take away from the Executive Committee any responsibility to
     serve as the Compensation Committee of the Board.
              42.    Attached as Exhibit 27 is a copy of the statement posted on ANTHC's website on
     January 25, 2017.
              I declare under penalty of pe1jury under the laws of the United States of America and the
     State of Alaska that the foregoing is true and conect.
              Executed on August 16, 2017, at Anchorage, Alaska.




                                                              Ileen Sylvester



     35963292.3




      DECLARATION OF ILEEN SYLVESTER                                  Southcentral Foundation v. ANTHC
      Page 12 of 12                                                        Case No. 3:17-cv-00018-TMB
CaseCase
    3:17-cv-00018-TMB
         3:17-cv-00018-TMB
                        Document
                            Document
                                 51 *SEALED*
                                      213 Filed Filed
                                                10/21/19
                                                      08/17/17
                                                           PagePage
                                                               12 of 12
                                                                     12 of 12
